Citation Nr: 0824755	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-32 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to January 22, 2004, 
for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted a total disability rating 
based on individual unemployability due to service connected 
disabilities and assigned an effective date of January 22, 
2003. A November 2005 rating decision found a clear and 
unmistakable error in the May 2004 rating decision and held 
that the effective date should be January 22, 2004.

In August 2007 the Board remanded this case for additional 
development.

At a July 2007 Travel Board hearing, the veteran provided 
testimony before the undersigned Veterans Law Judge. A 
transcript of that hearing is of record.


FINDINGS OF FACT

1. The probative evidence of record shows the veteran's claim 
of entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
was received by the RO on January 22, 2004.

2.  The preponderance of the evidence is against finding that 
the veteran was precluded from following a substantially 
gainful occupation due solely to his service-connected 
disabilities prior to January 22, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 22, 
2004, for entitlement to award of a total disability 
evaluation based on individual unemployability have not been 
met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.157, 3.159, 3.340, 
3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the veteran in March 2004 and March 
2006 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain. The July 2005 
statement of the case informed the veteran of the specific 
rating criteria which would provide a basis for an earlier 
effective date. VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The claim was readjudicated in a 
May 2008 supplemental statement of the case.  The claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and an opportunity to present 
pertinent evidence and testimony.  Because the veteran has 
actual notice of the rating criteria, and because the claim 
has been readjudicated no prejudice exists.  There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Hence, the case is ready for 
adjudication.

Background

By rating action in September 2002 the veteran's 40 percent 
rating for bilateral hearing loss disorder was increased to 
50 percent.  In addition service connection for tinnitus was 
granted and a 10 percent evaluation was assigned effective 
July 26, 2002, the date of a VA audio examination.  The 
veteran's combined rating was 60 percent effective July 26, 
2002.  The veteran's tinnitus and bilateral hearing loss are 
considered a single disability for purpose of a total 
disability evaluation based on individual unemployability due 
to service connected disorders.

The veteran was notified by letter dated October 10, 2002.  
In addition, the letter notified him that he may have been 
entitled to a disability rating at the 100 percent rate if he 
was too disabled to work.  He was informed that he had one 
year from the date of the notice to appeal the decision.

On January 22, 2004, the RO received a copy of a June 6, 2003 
letter prepared by a representative which refers to an 
attached VA Form 21-8940.  The veteran has alleged that this 
letter and the VA Form 21-8940 were submitted to VA by the 
service representative in response to the RO's October 10, 
2002 letter.  

Analysis 

The general rule with respect to an award of increased 
compensation is that the effective date for such an award 
shall be fixed in accord with the facts found but not earlier 
than the date of receipt of the claim.  38 U.S.C.A. § 
5110(a).  VA's implementing regulations further provide that 
the effective date of an increase shall be the date 
entitlement arose or the date a claim is received, whichever 
is later. 
38 C.F.R. § 3.400(o)(1).  An exception to this rule applies 
under circumstances where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
during the one-year period preceding the date of receipt of 
the claim for increased compensation.  In that situation, the 
law provides that the effective date "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

A total disability evaluation based on individual 
unemployability due to service connected disorders is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person is so 
disabled that he is precluded from following a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is 
only one service-connected disability, it must be rated at 60 
percent or more; if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be at least 70 percent.  38 
C.F.R. § 4.16(a).

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a total disability evaluation based on individual 
unemployability due to service connected disorders on an 
extraschedular basis.  38 C.F.R. § 4.16(b).  

Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  That is, a total 
disability evaluation based on individual unemployability due 
to service connected disorders may not be assigned if 
unemployability is a product of advanced age, or of other 
nonservice-connected disabilities, rather than a result of 
functional impairment due solely to service-connected 
disabilities.  38 C.F.R. 
§ 4.19.

Here, the veteran is service connected for a bilateral 
hearing loss evaluated as 50 percent disabling, and tinnitus 
evaluated as 10 percent disabling.  The combined evaluation 
is 60 percent.  Thus, the percentage requirements of 38 
C.F.R. § 4.16(a) were satisfied prior to January 2004.  

The question presented by the veteran's appeal is whether he 
submitted a claim of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders prior to January 2004, and if so, whether 
he factually was entitled to benefits.

In this regard, there is no evidence that either the veteran 
or his representative presented a claim of entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disorders prior to 
January 2004.  The letters submitted by the representative 
were not added to the claims folder until January 2004, and 
there is no clear evidence to rebut the presumption that VA 
did not enter the claim into the claims folder in a timely 
manner.  Cf. Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(There is a presumption of regularity of the administrative 
process when there is a lack of clear evidence to the 
contrary.)

Even assuming, however, that the veteran did file a claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
prior to January 2004, a review of the clinical evidence 
dating prior to that date and after July 26, 2002, i.e., the 
date the appellant first met the minimum percentage 
requirements, does not show that all forms of substantially 
gainful employment were precluded.  Indeed, the available 
clinical evidence shows only that the appellant had a 
severely disabling hearing loss.  While it is arguable that 
the appellant could no longer work as a truck driver, there 
was no evidence of record available prior to January 2004 
which demonstrated that his service connected disorders alone 
precluded all forms of substantially gainful employment.  
Rather, to reach the conclusion that the veteran could not 
perform any form of substantially gainful employment prior to 
January 2004 requires consideration of nonservice connected 
disorders, and such irrelevant factors as the appellant's 
advanced age.  Consideration of such factors, however, is 
precluded by law.  38 C.F.R. §§ 4.16, 4.19.

Accordingly, entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders prior to January 2004 is not in order.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
prior to January 22, 2004 is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


